Title: From Thomas Jefferson to Daniel Call, 15 August 1799
From: Jefferson, Thomas
To: Call, Daniel



Sir
Monticello Aug. 15. 99.

Understanding that mr Washington has left under your care a suit of mine in Chancery against Henderson & al. I take the liberty of troubling you on it. it’s object is to oblige the defs to lower their mill dam so much as to restore their water to it’s antient level, as it was when a mill of mine above theirs was standing. the bill & a deposition  taken de bene esse state all the facts with accuracy, & I believe the defs are satisfied they must take down their dam, & only therefore aim at delay. and certainly delay has been unaccountably produced. I have been so long prevented by it from rebuilding my mill; but have determined to effect it this fall. yet I am really at a loss how to do it, for on this decision depends the spot for placing the millhouse, as it would be very different in the present state of Henderson’s mill pond from what it will be if I recover my antient water & position. I take the liberty of asking your particular attention to expedite this case & to obtain for me a decree. I had paid a fee to mr Washington and now inclose you an order for one, on mr Jefferson of Richmond. it will be of importance to me to be informed when a decision may be expected. I am Sir
Your very humble servt

Th: Jefferson

